UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7603


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

RODNEY LAMAR SELF,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Bryson. Martin K. Reidinger, District Judge. (2:08-cr-00028-MR-1, 1:16-cv-00220-MR)


Submitted: May 1, 2020                                             Decided: May 8, 2020


Before AGEE and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joshua B. Carpenter, Asheville, North Carolina, Ann Loraine Hester, Federal Defender,
FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC., Charlotte, North
Carolina, for Appellant. Amy Elizabeth Ray, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rodney Lamar Self seeks to appeal the district court’s order granting the

Government’s motion to dismiss and denying his 28 U.S.C. § 2255 (2018) motion. The

order is not appealable unless a circuit justice or judge issues a certificate of appealability.

See 28 U.S.C. § 2253(c)(1)(B) (2018). A certificate of appealability will not issue absent

“a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2)

(2018). When the district court denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists could find the district court’s assessment of the

constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017).

When the district court denies relief on procedural grounds, the prisoner must demonstrate

both that the dispositive procedural ruling is debatable and that the motion states a

debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134,

140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Self has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                  DISMISSED




                                               2